Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claim 20 is cancelled.

Reasons for Allowance
Claims 1-2, 4-5, 7-16 and 8-26 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2012/0239833 discloses the subtractor 43 subtracts the total number of reserved credit values managed by the reserved credit value management module 42, i.e., the sum obtained by the adder 424, from the current credit value retained by the current -credit register 41. The subtractor 43 outputs the difference as an available credit value to the data transfer controller 44 for each transfer port. The available credit value is a value obtained by subtracting the data size (reserved credit value) of data to be transferred from the number of currently-available credits (current credit value) of the write buffer 24. That is, the write buffer 24 is used within the range of the available credit value, which prevents overflow of the write buffer.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … wherein a total number of credits is equal to a bit size of the third buffer; and circuitry to subtract one or more credits from the first credit and/or the second credit when the first translation look aside buffer and/or the second translation look aside buffer is to provide the first request and/or the second request to the third buffer. Since the prior 
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	


/CAMQUY TRUONG/
Primary Examiner, Art Unit 2195